NOT FOR PUBLICATION                              FILED
                    UNITED STATES COURT OF APPEALS                          JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10451

                Plaintiff-Appellee,             D.C. No. 2:15-cr-01548-DJH

 v.
                                                MEMORANDUM*
EDUARDO ROBLES LUZANIA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Eduardo Robles Luzania appeals from the district court’s judgment and

challenges his guilty-plea convictions and 110-month concurrent sentences for

conspiracy to distribute cocaine and possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(b)(1)(B)(viii), and 846, and conspiracy to launder monetary instruments, in

violation of 18 U.S.C. § 1956(h). Pursuant to Anders v. California, 386 U.S. 738

(1967), Luzania’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Luzania the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Luzania waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

       We remand the case to the district court with instructions to correct the

judgment to reflect that the concurrent term of supervised release on Count Three,

a Class C felony, is three years.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED; REMANDED to correct the judgment.




                                          2                                    16-10451